DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda (US 2014/0184994), as evidenced by Kang (2015/0140279).
Regarding claim 1, Kuroda teaches a polarizing plate (polarizer [0162]) comprising: a polarizer (polarizing element [0162]); a light transmitting substrate positioned on the polarizer (optical body disposed on the polarizing element [0162]), having a retardation of at least 3,000 nm, and having in-plane birefringence ([0164]); wherein an angle formed by a slow axis of the light transmitting substrate and an absorption axis of the polarizer are orthogonal to each other ([0162]), such that the angle can be an acute angle of 85° (more preferably 90°- 5° [0169]) which is within the claimed range of 5 to 85°.  Kuroda teaches a hard coating layer positioned on the light transmitting substrate (optical functional layer [0162] is a hard coat layer [0160]), the hard coating layer comprising a binder resin ([0121]) comprising a (meth)acrylate-based copolymer (reaction products between any of the multi-functional compounds and any of (meth)acrylates [0078]) and inorganic fine particles ([0096]) dispersed in the binder resin  (blending the composition for hard coat layer [0149]), for the purpose of increasing the hardness of the hard coating layer ([0096]), wherein the inorganic fine particles can be solid nanoparticles which are high refractive (metal oxide fine particles whose refractive index is 1.50 to 2.80 [0150] as opposed to low refractive hollow silica particles [0151]), for the purpose of providing the desired high refractive index hard coat layer (adjusted refractive index [0149]).  Although Kuroda is silent regarding a size of the solid inorganic fine particles, nanoparticles are commonly used, as evidenced by Kang.
Kang teaches that a hard coating layer ([0075]) contains solid inorganic nanoparticles (inorganic nanoparticles, for example, aluminum oxide particles, titanium oxide particles or zinc oxide particles [0075]) dispersed in a binder resin (photocurable crosslinked copolymer [0074] binder [0084]), for the purpose of increasing the hardness of the hard coating layer ([0076]).
Although Kuroda is silent regarding an arrangement in which the light-transmitting substrate is protected by the hard coating layer on both the upper and lower surfaces, such that a first hard coating layer is positioned on the polarizer, the light transmitting substrate is positioned on the first hard coating layer, and a second hard coating layer is positioned on the light transmitting layer, such an arrangement was already common practice in the art at the time, as evidenced by Kang.
Kang teaches that a light transmitting substrate (supporting substrate 10 [0113] hard coating film … transparency, light transmission [0213]) is protected by a first hard coating layer (second hard coating layer 30 [0113]) containing a first binder resin ([0129]) comprising a (meth)acrylate copolymer ([0057-0058]), on a lower surface (Fig. 4), and a second hard coating layer (first hard coating layer 20 [0113]) comprising a second binder resin ([0129, 0057-0058]) and solid inorganic nanoparticles (inorganic nanoparticles, for example, aluminum oxide particles, titanium oxide  particles or zinc oxide particles [0075]) dispersed in the binder resin (photocurable crosslinked copolymer [0074] binder [0084]) on an upper surface (Fig. 4), the first and second hard coating layers having high hardness, scratch resistance and durability ([0213]), for the purpose of providing a flat hard-coated light transmitting substrate that is protected on both upper and lower surfaces (hard coating film 100 [0113], Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have coated the hard coating layer on both the upper and lower surfaces of the light-transmitting substrate of the polarizing plate of Kuroda, in order to obtain the desired flat hard-coated light transmitting substrate that is protected on both upper and lower surfaces, as taught by Kang, such that a first hard coating layer is positioned on the polarizer; the light transmitting substrate is positioned on the first hard coating layer; and a second hard coating layer is positioned on the light transmitting layer; wherein the first hard coating layer contains a binder resin comprising (meth)acrylate resin, and the second hard coating layer comprises a second binder resin and solid inorganic nanoparticles dispersed in the binder resin, in order to obtain the desired high hardness, scratch resistance and durability, as taught by Kang.
Regarding claim 2, Kuroda teach that the polarizing plate can further comprise a quarter wave plate (λ/4 retardation film [0183]) positioned on a side of the polarizer (polarizing element [0183]) away from the observer side (layered structure of a polarizing element, a λ/4 retardation film, and an organic EL element from the observer side [0183]), which is an opposite side of the polarizer to a side on which the first hard coating layer is positioned, for the purpose of preventing incident natural light reflection ([0183]).
Accordingly, the polarizing plate of Kuroda, as modified by Kang, comprises the quarter wave plate positioned on an opposite side of the polarizer to a side on which the first hard coating layer is positioned (lower surface of light transmitting substrate, Fig. 4 of Kang, but still on upper surface of polarizer of Kuroda ([0162] where light incident on the display screen, is on the optical layered body or the polarizer [0182]), for the purpose of preventing incident natural light reflection, as described above.
Regarding claim 3, Kuroda teaches that the light transmitting substrate is a polyethylene terephthalate (PET) film ([0059]).
Regarding claim 4, Kuroda teaches that the light transmitting substrate has a difference in refractive indexes (nx-ny) of at least 0.05 (nx-ny [0059]), wherein nx is a refractive index of a slow axis direction (nx [0053]), and ny is a refractive index of a fast axis direction that is orthogonal to the slow axis (ny [0053]).
Regarding claim 5, Kuroda teaches that the light transmitting substrate has a thickness of 50 to 500 µm (polyester substrate [0073]) which is within the claimed range of 10 to 500 µm.
Regarding claim 6, Kang teaches that a thickness ratio of each of the first and second hard coating layers, and the light transmitting substrate (supporting substrate [0053]) can be 1:0.5 to 1.1.5 ([053]), such that a thickness ratio of the first hard coating layer and the second hard coating layer can be 1:1, which is within the claimed range of 1:0.5 to 1.1.5, for the purpose of providing a flat hard-coated light transmitting substrate that is protected on both upper and lower surfaces, as described above.
Regarding claim 7, Kang teaches that a thickness ratio of the light transmitting substrate and the second hard coating layer is 1:0.5 (first hard coating layer [053]) which is within the claimed range of 1:0.1 to 1:1, for the purpose of providing a flat hard-coated light transmitting substrate, as described above.
Regarding claim 8, Kuroda teaches that the (meth)acrylate-based copolymer of the hard coating layer comprises multifunctional (meth)acrylate-based repeat units and urethane (meth)acrylate-based repeat units (urethane multi-functional oligomers [0081]).  Accordingly, the (meth)acrylate-based copolymer of the first hard coating layer of the modified polarizing plate of Kuroda, comprises multifunctional (meth)acrylate-based repeat units and urethane (meth)acrylate-based repeat units, for the purpose of providing a flat hard-coated light transmitting substrate, as described above.
Regarding claim 9, Kuroda teaches that the binder resin of the hard coating layer comprises a photocurable resin (resin curable by ultraviolet rays [0077]) and a polymer having a number-average molecular weight of 80,000 ([0079]) which is expected to correspond to a weight-average molecular weight that is well within the claimed range of at least 10,000 g/mol.
Regarding claim 10, Kuroda teaches that when a retardation film ([0174]) of which the quarter wave plate is a species, is disposed between the polarizer of the polarizing plate (polarizer [0174]) and a display element ([0174] EL element [0184]) as layered ([0183]) from the observer side, an adhesive layer between respective layers can be provided ([0174]), for the purpose of providing the desired lamination.
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have further comprised an adhesive layer positioned on an opposite side of the quarter wave plate to a side on which the polarizer is positioned, in the polarizer plate of Kuroda, as modified by Kang, in order to obtain the desired lamination, as taught by Kuroda.
Regarding claim 11, Kuroda teaches that the polarizing plate further comprises a low reflective layer (low refractive index layer [0107]) positioned on the hard coating layer (hard coat layer [0107]) and comprising a binder resin and inorganic particles dispersed in the binder resin (resin containing low refractive inorganic fine particles [0107]), wherein the inorganic particles are ultra-fine inorganic particles ([0112]) which are inorganic nanoparticles, for the purpose of providing the desired anti-reflection properties ([0117]).
Accordingly, the polarizing plate of Kuroda, as modified by Kang, further comprises a low reflective layer positioned on the second hard coating layer, and comprising a binder resin and inorganic nanoparticles dispersed in the binder resin, for the purpose of providing the desired anti-reflection properties, as described above.
Regarding claims 12-13, Kuroda fails to specify that the polarizing plate has a pencil hardness of 6H or higher under a 500 g load or a 1 kg load.
However, Kang teaches that the first and second hard coating layers can each have a pencil hardness of 9H or more under a 1 kg load ([0044]) which corresponds to a pencil hardness of 9H or more under a smaller load of 500 g, for the purpose of providing the desired high hardness, impact resistance, scratch resistance and durability ([0080]).
A hard coating layer having a pencil hardness of 9H or more under a 500 g load or a 1 kg load, gives a polarizing plate containing the hard coating layer on both upper and lower surfaces of the light transmitting substrate, with a corresponding pencil hardness of 9H or more under a 500 g load or a 1kg load, which is within the claimed range of 6H or more, for the purpose of providing the desired high hardness, impact resistance, scratch resistance and durability, as described above.
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the polarizing plate of Kuroda, as modified by Kang, with a pencil hardness that is within a range of 6H or higher, in order to order to obtain the desired high hardness, impact resistance, scratch resistance and durability, as taught by Kang.
Regarding claim 14, Kuroda is silent regarding a rainbow change rate (∆Rb) of the polarizing plate, as calculated by Mathematical Formula 1 of Applicant.
However, Kuroda teaches that the light transmitting substrate of the polarizing plate, has the retardation of 3,000 nm or higher, for the purpose of preventing a rainbow interference pattern ([0052]), and that when the retardation is 8,000 nm ([0210]), the reflectance is 4.45% ([0212]) which is less than the upper limit of even the claimed change in reflectance of light in the visible range of 450 to 650 nm, of 10%.  Accordingly, Kuroda teaches an absence of a rainbow interference pattern which indicates that a rainbow change rate (∆Rb) of the polarizing plate of Kuroda, as calculated by Mathematical Formula 1 of Applicant, is minimal if not absent, and is well within the claimed range of 10% or less.
Accordingly, in the absence of a clear showing to the contrary, it would have been obvious to one of ordinary skill in the art at the time, to have minimized the rainbow change rate (∆Rb) of the polarizing plate of Kuroda, as calculated by Mathematical Formula 1 of Applicant, to a value that is within a range of 10% or less, in order to obtain an absence of a rainbow interference pattern that is taught by Kuroda.
Regarding claim 15, Kuroda teaches an image display device comprising the polarizing plate (polarizer [0162]).

Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782